DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 18 June 2021, claims 1-20 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. 

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 16/242,470, file 08 January 2019, which is a continuation of U.S. Patent Application No. 15/342,397, filed 03 November 2016, which is a continuation of U.S. Patent Application No. 15/083,979, filed 29 March 2016, which is a continuation of U.S. Patent Application No. 14/973,904, filed 08 July 2016, which is a continuation of U.S. Patent Application No. 14/793,263, filed 07 July 2015, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 18 June 2021, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term Yelp, Foursquare, TripAdvisor, Facebook, Google, Opentable, etc, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,263 (known hereinafter as ‘263). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘263.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,216,807 (known hereinafter as ‘807). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘807.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,519,721 (known hereinafter as ‘721). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘721.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,361,388 (known hereinafter as ‘388). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘388.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,443,025 (known hereinafter as ‘025). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘025.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Lerman, Howard, et al (U.S. 2013/0173654, published on 04 July 2013 and known hereinafter as Lerman) in view of Leff, Adam, et al (U.S. 2013/0085804 and known hereinafter as Leff).

As per claim 1, Lerman teaches a method comprising: 
receiving, by a processing device from a provider system, a plurality of potential listings associated with an entity (e.g. Lerman, see paragraph [0007], which discloses if the provider system returns listing data that the merchant (e.g. source system) confirms as a match, then the provider-supplied external ID is recorded for the listing that the merchant confirmed in the database of the provider system); 
designating, by the processing device, a first listing of the plurality of potential listings as a representative listing of the entity (e.g. Lerman, see paragraph [0055] which discloses Each potential match is given a score that indicates the system's level of certainty that the potential match listings corresponds with the listing identification data supplied by the merchant. To calculate this score, the system normalizes the core listing information supplied by the merchant and returned with each potential match. Then the system assigns up to one point for similarity of each of the following data fields: name, address (including city, state, and postal code), and primary phone number. The system also assigns points for matches of non-primary phone numbers and merchant URL. If a match has at least three points-which can happen only if the name, address, and primary phone number match exactly, or if two of the three match and the other fields match exactly-the listing is considered to be so perfect a match that it can be recorded as a listing match without merchant verification (i.e., equal to or above a predetermined level of certainty).); 
responsive to receiving an indication that a synchronization of the first listing and a web address corresponding with the entity is complete (Lerner, see Figure 8b, item 809, which discloses the step of receiving from the provider system an indication that the listing with external ID is to receive enhanced content when displayed in a consumer web browser, stores a source system listing ID that should be associated with the listing, and incorporate the listing content from the feed into an existing listing record in the provider database.);
receiving, by the processing device, a communication confirming that the second request to suppress the second listing from a search result generated by the provider system is accepted, wherein the communication is received from the provider system via the application programming interface (e.g. Lerman, see paragraph [0055] which discloses Each potential match is given a score that indicates the system's level of certainty that the potential match listings corresponds with the listing identification data supplied by the merchant. To calculate this score, the system normalizes the core listing information supplied by the merchant and returned with each potential match. Then the system assigns up to one point for similarity of each of the following data fields: name, address (including city, state, and postal code), and primary phone number. The system also assigns points for matches of non-primary phone numbers and merchant URL. If a match has at least three points-which can happen only if the name, address, and primary phone number match exactly, or if two of the three match and the other fields match exactly-the listing is considered to be so perfect a match that it can be recorded as a listing match without merchant verification (i.e., equal to or above a predetermined level of certainty).). 
Although Lerman discloses the general concept of a single source system transmitting listing identification data related to the entity to at least one provider system, as described in paragraph [0053] and transmitting potential matches based on a matching score, as described in paragraph [0055], it does not explicitly disclose transmitting, by the processing device to the provider system, a first request to synchronize the first listing with the entity; transmitting, by the processing device, a second request to suppress a second listing of the plurality of potential listings as a duplicate listing; wherein the second request to suppress the second listing is transmitted to the provider system using an application programming interface. 
Leff discloses transmitting, by the processing device to the provider system, a first request to synchronize the first listing with the entity (e.g. Leff, see paragraph [0094], which discloses turning on automated synchronization that synchronizes matched listings with the master listing);
transmitting, by the processing device, a second request to suppress a second listing of the plurality of potential listings as a duplicate listing (e.g. Leff, see paragraph [0104], which discloses the system also recommend steps and semi-automate the steps necessary to request the removal of the listings from the third party website or the steps to merge (e.g. suppress) the duplicate listings on the third party website, depending on the options available.),
wherein the second request to suppress the second listing is transmitted to the provider system using an application programming interface (e.g. Leff, see paragraph [0104], which discloses the system provides a button that allows the merchant to remove the display and associated information of the duplicate listing from within the system.). 
Lerman is directed to providing enhanced business listings to multiple search providers from a single source. Leff is directed to online marketing, monitoring and control for merchants. Both are analogous art, because they provide a potential matching listing having identification data and a provider system and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lerman with the teachings of Leff to include the claimed features with the motivation to have merchants provide customers with information about real-time services.

As per claim 8, Lerman teaches a system comprising: 
a memory to store a listing data (e.g. Lerman, see paragraph [0047], which discloses memory); and 
a processing device, operatively coupled to the memory (Lerman. see paragraph [0047], discloses a source system), to: 
receiving, by a processing device from a provider system, a plurality of potential listings associated with an entity (e.g. Lerman, see paragraph [0007], which discloses if the provider system returns listing data that the merchant (e.g. source system) confirms as a match, then the provider-supplied external ID is recorded for the listing that the merchant confirmed in the database of the provider system); 
designating, by the processing device, a first listing of the plurality of potential listings as a representative listing of the entity (e.g. Lerman, see paragraph [0055] which discloses Each potential match is given a score that indicates the system's level of certainty that the potential match listings corresponds with the listing identification data supplied by the merchant. To calculate this score, the system normalizes the core listing information supplied by the merchant and returned with each potential match. Then the system assigns up to one point for similarity of each of the following data fields: name, address (including city, state, and postal code), and primary phone number. The system also assigns points for matches of non-primary phone numbers and merchant URL. If a match has at least three points-which can happen only if the name, address, and primary phone number match exactly, or if two of the three match and the other fields match exactly-the listing is considered to be so perfect a match that it can be recorded as a listing match without merchant verification (i.e., equal to or above a predetermined level of certainty).); 
responsive to receiving an indication that a synchronization of the first listing and a web address corresponding with the entity is complete (Lerner, see Figure 8b, item 809, which discloses the step of receiving from the provider system an indication that the listing with external ID is to receive enhanced content when displayed in a consumer web browser, stores a source system listing ID that should be associated with the listing, and incorporate the listing content from the feed into an existing listing record in the provider database.);
receiving, by the processing device, a communication confirming that the second request to suppress the second listing from a search result generated by the provider system is accepted, wherein the communication is received from the provider system via the application programming interface (e.g. Lerman, see paragraph [0055] which discloses Each potential match is given a score that indicates the system's level of certainty that the potential match listings corresponds with the listing identification data supplied by the merchant. To calculate this score, the system normalizes the core listing information supplied by the merchant and returned with each potential match. Then the system assigns up to one point for similarity of each of the following data fields: name, address (including city, state, and postal code), and primary phone number. The system also assigns points for matches of non-primary phone numbers and merchant URL. If a match has at least three points-which can happen only if the name, address, and primary phone number match exactly, or if two of the three match and the other fields match exactly-the listing is considered to be so perfect a match that it can be recorded as a listing match without merchant verification (i.e., equal to or above a predetermined level of certainty).). 
Although Lerman discloses the general concept of a single source system transmitting listing identification data related to the entity to at least one provider system, as described in paragraph [0053] and transmitting potential matches based on a matching score, as described in paragraph [0055], it does not explicitly disclose transmitting, by the processing device to the provider system, a first request to synchronize the first listing with the entity; transmitting, by the processing device, a second request to suppress a second listing of the plurality of potential listings as a duplicate listing; wherein the second request to suppress the second listing is transmitted to the provider system using an application programming interface. 
Leff discloses transmitting, by the processing device to the provider system, a first request to synchronize the first listing with the entity (e.g. Leff, see paragraph [0094], which discloses turning on automated synchronization that synchronizes matched listings with the master listing);
transmitting, by the processing device, a second request to suppress a second listing of the plurality of potential listings as a duplicate listing (e.g. Leff, see paragraph [0104], which discloses the system also recommend steps and semi-automate the steps necessary to request the removal of the listings from the third party website or the steps to merge (e.g. suppress) the duplicate listings on the third party website, depending on the options available.),
wherein the second request to suppress the second listing is transmitted to the provider system using an application programming interface (e.g. Leff, see paragraph [0104], which discloses the system provides a button that allows the merchant to remove the display and associated information of the duplicate listing from within the system.). 
Lerman is directed to providing enhanced business listings to multiple search providers from a single source. Leff is directed to online marketing, monitoring and control for merchants. Both are analogous art, because they provide a potential matching listing having identification data and a provider system and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lerman with the teachings of Leff to include the claimed features with the motivation to have merchants provide customers with information about real-time services.

As per claim 15, Lerman teaches a non-transitory computer readable storage medium including instructions that, when executed by a processing device, cause the processing device to: 
receiving, by a processing device from a provider system, a plurality of potential listings associated with an entity (e.g. Lerman, see paragraph [0007], which discloses if the provider system returns listing data that the merchant (e.g. source system) confirms as a match, then the provider-supplied external ID is recorded for the listing that the merchant confirmed in the database of the provider system); 
designating, by the processing device, a first listing of the plurality of potential listings as a representative listing of the entity (e.g. Lerman, see paragraph [0055] which discloses Each potential match is given a score that indicates the system's level of certainty that the potential match listings corresponds with the listing identification data supplied by the merchant. To calculate this score, the system normalizes the core listing information supplied by the merchant and returned with each potential match. Then the system assigns up to one point for similarity of each of the following data fields: name, address (including city, state, and postal code), and primary phone number. The system also assigns points for matches of non-primary phone numbers and merchant URL. If a match has at least three points-which can happen only if the name, address, and primary phone number match exactly, or if two of the three match and the other fields match exactly-the listing is considered to be so perfect a match that it can be recorded as a listing match without merchant verification (i.e., equal to or above a predetermined level of certainty).); 
responsive to receiving an indication that a synchronization of the first listing and a web address corresponding with the entity is complete (Lerner, see Figure 8b, item 809, which discloses the step of receiving from the provider system an indication that the listing with external ID is to receive enhanced content when displayed in a consumer web browser, stores a source system listing ID that should be associated with the listing, and incorporate the listing content from the feed into an existing listing record in the provider database.);
receiving, by the processing device, a communication confirming that the second request to suppress the second listing from a search result generated by the provider system is accepted, wherein the communication is received from the provider system via the application programming interface (e.g. Lerman, see paragraph [0055] which discloses Each potential match is given a score that indicates the system's level of certainty that the potential match listings corresponds with the listing identification data supplied by the merchant. To calculate this score, the system normalizes the core listing information supplied by the merchant and returned with each potential match. Then the system assigns up to one point for similarity of each of the following data fields: name, address (including city, state, and postal code), and primary phone number. The system also assigns points for matches of non-primary phone numbers and merchant URL. If a match has at least three points-which can happen only if the name, address, and primary phone number match exactly, or if two of the three match and the other fields match exactly-the listing is considered to be so perfect a match that it can be recorded as a listing match without merchant verification (i.e., equal to or above a predetermined level of certainty).). 
Although Lerman discloses the general concept of a single source system transmitting listing identification data related to the entity to at least one provider system, as described in paragraph [0053] and transmitting potential matches based on a matching score, as described in paragraph [0055], it does not explicitly disclose transmitting, by the processing device to the provider system, a first request to synchronize the first listing with the entity; transmitting, by the processing device, a second request to suppress a second listing of the plurality of potential listings as a duplicate listing; wherein the second request to suppress the second listing is transmitted to the provider system using an application programming interface. 
Leff discloses transmitting, by the processing device to the provider system, a first request to synchronize the first listing with the entity (e.g. Leff, see paragraph [0094], which discloses turning on automated synchronization that synchronizes matched listings with the master listing);
transmitting, by the processing device, a second request to suppress a second listing of the plurality of potential listings as a duplicate listing (e.g. Leff, see paragraph [0104], which discloses the system also recommend steps and semi-automate the steps necessary to request the removal of the listings from the third party website or the steps to merge (e.g. suppress) the duplicate listings on the third party website, depending on the options available.),
wherein the second request to suppress the second listing is transmitted to the provider system using an application programming interface (e.g. Leff, see paragraph [0104], which discloses the system provides a button that allows the merchant to remove the display and associated information of the duplicate listing from within the system.). 
Lerman is directed to providing enhanced business listings to multiple search providers from a single source. Leff is directed to online marketing, monitoring and control for merchants. Both are analogous art, because they provide a potential matching listing having identification data and a provider system and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lerman with the teachings of Leff to include the claimed features with the motivation to have merchants provide customers with information about real-time services.

As per claims 2, 10, and 18, the modified teachings of Lerman with Leff teaches the method of claim 1, the system of claim 9, and the non-transitory computer readable storage medium of claim 17, respectively, wherein the verifying comprises executing a search associated with the entity via the provider system (e.g. Leff, see paragraphs [0102-0103], which discloses multiple listings (e.g. a list of entries) are provided by the providing system.).

As per claims 3, 11, and 19, the modified teachings of Lerman with Leff teaches the method of claim 1, the system of claim 9, and the non-transitory computer readable storage medium of claim 17, respectively, wherein the verifying that the second listing is suppressed on the provider system comprising transmitting a third request access to the second listing (e.g. Leff, see paragraphs [0102-0103], which discloses multiple listings (e.g. a list of entries) are provided by the providing system.).

As per claims 4, 12, and 20, the modified teachings of Lerman with Leff teaches the method of claim 1, the system of claim 9, and the non-transitory computer readable storage medium of claim 17, respectively, wherein the verifying that the second listing is suppressed on the provider system comprises receiving, in response to the third request, a redirected response comprising a first listing (e.g. Leff, see paragraph [0104], which discloses the system provides a button that allows the merchant to remove the display and associated information of the duplicate listing from within the system.).

As per claims 5 and 13, the modified teachings of Lerman with Leff teaches the method of claim 1 and the system of claim 9, respectively, further comprising: 
wherein the verifying that the second listing is suppressed on the provider system comprises executing a search associated with the entity via the provider system (e.g. Lerman, see paragraph [0051], discloses a plurality of provider APIs permit the source system to search for matching listings as part of a matching process, where the provider listings update the APIs to receive information about new and updated listings (e.g. additional listings).). 

As per claims 6 and 14, the modified teachings of Lerman with Leff teaches the method of claim 1 and the system of claim 9, respectively, wherein each of the plurality of potential listings is associated with a confidence score (e.g. Lerman, see paragraph [0055], which discloses each potential match is given a score that indicates the system’s level of certainty.). 

As per claims 7 and 15, the modified teachings of Lerman with Leff teaches the method of claim 6 and the system of claim 14, respectively, wherein designating the first listing as the representative listing of the entity is based at least in part on a first confidence score associated with the first listing (Lerman, see paragraph [0019], discloses the provider supplies the merchant with a URL from which the provider listing associated with the business of the merchant). 

As per claims 8 and 16, the modified teachings of Lerman with Leff teaches the method of claim 1 and the system of claim 9, respectively, wherein the representative listing comprises first identification data and a first provider-supplied external identifier (e.g. Leff, see paragraph [0137], which discloses uniquely identified and contains identifiers that are requested by the system.). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 28, 2022